Citation Nr: 0839780	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-11 584	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence sufficient to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss has been received.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant had active service from November 1974 to 
October 1978.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma that, in part, denied the 
appellant's claim of entitlement to service connection for 
tinnitus and denied the reopening of his claim of entitlement 
to service connection for bilateral hearing loss.

The Board notes that the appellant's claim for service 
connection for bilateral hearing loss was originally denied 
in a November 2004 rating decision.  The appellant was 
notified of the denial in December 2004, but he did not 
appeal within one year; the November 2004 rating decision 
represents the last final action on the merits of that claim.  
Glynn v. Brown, 6 Vet. App. 523 (1994).  The November 2004 
rating decision also represents the last final decision on 
any basis as to the issue of service connection for hearing 
loss.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In April 2008, a videoconference hearing was held between the 
Muskogee, Oklahoma RO and the Board in Washington, DC before 
the undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the file.  

At that hearing, the appellant submitted additional evidence 
concerning his claim for service connection for bilateral 
hearing loss.  The appellant also submitted a written waiver 
of review of that evidence by the agency of original 
jurisdiction (AOJ); therefore, referral to the RO of that 
evidence received directly by the Board is not required.  
38 C.F.R. § 20.1304.  However, as this issue is being 
remanded, the AOJ will have the opportunity to review this 
evidence.

The issue of reopening the appellant's claim for service 
connection for bilateral hearing loss is addressed in the 
REMAND portion of the decision below and it is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

It is at least as likely as not that the appellant's current 
tinnitus is related to his active military service.


CONCLUSION OF LAW

Resolving doubt in favor of the appellant, tinnitus was 
incurred in active military service.  38 U.S.C.A. §§ 1131, 
1132, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal 
(service connection).  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.

The appellant contends that he currently suffers from 
tinnitus due to noise exposure while on active duty pursuant 
to his duties as a field artillery crewman.  The appellant 
testified during his April 2008 Board videoconference hearing 
that he was exposed to acoustic trauma from very loud 
artillery fire.  The appellant further testified that he did 
not understand what tinnitus was when he was asked about it 
during his June 2006 VA fee-basis audiometric examination.  
The appellant stated that he does experience ringing in his 
ears, that he noticed this ringing in his ears during 
service, that his in-service tinnitus happened when he was 
exposed to the firing of artillery pieces and that he told 
the audiologist in June 2006 that his ears would ring 
intermittently.

The appellant underwent a VA fee-based audiometric 
examination in June 2006.  The examining audiologist noted 
that the given diagnoses were hearing loss and tinnitus and 
that the conditions had existed since 1978.  The appellant 
reported duty as a field artillery crewman in service, 
followed by post-service occupational noise exposure as a 
truck driver, an oil rig hand and a mechanic; he did not use 
hearing protection in the course of his post-service 
occupations.  The appellant also reported the post-service 
use of power tools without hearing protection.  The examiner 
noted that the appellant stated that he did not have 
tinnitus.  The examiner did not render a diagnosis of 
tinnitus because the appellant did not report tinnitus.

In April 2008, this same audiologist re-examined the 
appellant.  The associated report indicates that the 
appellant reported experiencing hearing loss and tinnitus.  
He said that the tinnitus was recurrent and in both ears.  
The audiologist opined that the appellant's tinnitus was as 
likely as not related to his military experience as a field 
artillery crewmember.  The rationale for this opinion was 
that exposure to excessive noise from artillery guns and 
other weapon fire results in acoustic trauma and tinnitus.

Review of the evidence of record reveals that the appellant 
had exposure to acoustic trauma, including artillery fire, 
during service followed by post-service noise exposure 
without hearing protection, including dump trucks, oil rigs 
and power tools.  The competent medical evidence of record 
indicates that it is at least as likely as not that the 
appellant's current tinnitus is etiologically related to his 
in-service exposure to acoustic trauma.  For these reasons, 
the Board finds that evidence for and against the appellant's 
claim is at least in relative equipoise on the question of 
whether currently diagnosed tinnitus is related to acoustic 
trauma in service.  Resolving reasonable doubt in favor of 
the veteran, the Board finds that service connection for a 
tinnitus disability is warranted.



ORDER

Service connection for bilateral tinnitus is granted.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The determination of whether a veteran has a ratable hearing 
loss is governed by 38 C.F.R. § 3.385, which states that 
hearing loss will be considered to be a disability (for VA 
purposes) when the threshold level in any of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; or the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  

Further, the United States Court of Appeals for Veterans 
Claims (Court) opined that 38 C.F.R. § 3.385 operates only to 
establish when a hearing loss can be service connected.  
Hensley at 159.  It was also found that, regardless of when 
the criteria of 38 C.F.R. § 3.385 are met, a determination 
must be made as to whether the hearing loss was incurred in 
or aggravated by service.  

The evidence of record indicates that the appellant was 
exposed to acoustic trauma in service by virtue of his 
exposure to weapons fire in the Army.  However, the 
audiometric testing done by the VA in June 2006 did not 
result in findings of hearing loss that met the requirements 
of 38 C.F.R. § 3.385 - although the examining audiologist did 
render a clinical opinion that the appellant's current 
hearing loss is etiologically linked to his in-service 
exposure to acoustic trauma.

The appellant is seeking to reopen his claim of entitlement 
to service connection for bilateral hearing loss; this claim 
was originally denied in a November 2004 rating decision.  In 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held, in 
part, that VA's duty to notify a claimant seeking to reopen a 
claim included advising the claimant of the evidence and 
information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  

In May 2006, the RO advised the appellant that his bilateral 
hearing loss claim had previously been denied because no 
medical evidence had been provided to show a diagnosis of 
hearing loss due to military service.  However, the 
audiologist who conducted the VA fee-based examination in 
June 2006 rendered a diagnosis of bilateral sensorineural 
hearing loss and stated that the appellant's bilateral 
hearing loss was at least as likely as not due to his 
artillery noise exposure during service.

Thereafter, the March 2007 Statement of the Case (SOC) 
indicated that the appellant's claim had not been reopened 
because his hearing loss did not meet the requirements of 
38 C.F.R. § 3.385 in either ear.  However, the appellant, in 
conjunction with his April 2008 videoconference hearing, has 
submitted an April 2008 letter from the audiologist who 
conducted the June 2006 VA fee-based audiometric testing.  In 
that letter, the audiologist provided a summary of April 2008 
audiometric testing of the appellant.  But the audiologist 
did not supply the testing results needed to ascertain 
whether or not the appellant's diagnosed bilateral hearing 
loss meets the requirements of 38 C.F.R. § 3.385.  Remand is 
therefore required to obtain those results.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  All VA medical treatment records 
relating to treatment of the appellant 
for any hearing loss condition not 
already of record should be identified 
and obtained.  These records should be 
associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be 
included in the claims file.

2.  The AMC/RO should contact the 
audiologist who conducted both the June 
2006 VA fee-basis examination and the 
April 2008 examination and obtain, with 
assistance from the appellant as needed, 
the results of the April 2008 audiometric 
testing.  If these results are 
unavailable, or inadequate to evaluate 
the appellant's hearing loss vis-à-vis 
the requirements of 38 C.F.R. § 3.385, 
the appellant should be scheduled for VA 
audiometric testing.

3.  Thereafter, the AMC/RO should 
determine whether the additional evidence 
submitted is new and material as to the 
issue of service connection for bilateral 
hearing loss.  In determining whether new 
and material evidence has been submitted, 
the AMC/RO should determine whether the 
evidence secured or presented since the 
last final decision (November 2004) is 
new and material when viewed in the 
context of all the evidence, both old and 
new, presuming the credibility of the new 
evidence.  See Evans v. Brown, 9 Vet. 
App. 273 (1996); Justus v. Principi, 3 
Vet. App. 510 (1992).  

4.  If new and material evidence has been 
submitted, the AMC/RO should reopen the 
hearing loss claim and re-adjudicate it.  
The re-adjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, statutes and regulations.

5.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the new and material evidence issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


